Argued March 19, 1929.
Both appeals involve the same question and will be considered in one opinion.
Plaintiff's bill was filed to determine the ownership of fourteen shares of the capital stock of Parts Engineering Company, a corporation of this Commonwealth, claimed by both Husted and Hall. The chancellor found plaintiff to be entitled to the stock in question and decreed that a certificate be issued to him. Both Hall and the corporation appealed. The pleadings and evidence raised pure questions of fact. We have read the testimony with much care and although it is conflicting we find ample to sustain the conclusion reached by the chancellor. He saw the witnesses, heard them testify and consequently was best able to judge of the credence to be given their testimony. Nothing but clear error will warrant setting aside the findings of a chancellor and, as that situation is not present here, we must give his findings the effect of a verdict of a jury and affirm the appeals.
Decree of the court below is affirmed and both appeals dismissed at appellants' costs.